Case: 15-15145       Date Filed: 09/19/2016      Page: 1 of 2




                                                                      [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 15-15145
                              ________________________

                         D.C. Docket No. 0:12-cv-60654-FAM



INTERNATIONAL BROTHERHOOD OF TEAMSTERS,

                                                         Plaintiff - Appellee,

versus

AMERIJET INTERNATIONAL, INC.,

                                                         Defendant - Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                   (September 19, 2016)

Before HULL, MARTIN, and BALDOCK, * Circuit Judges.

PER CURIAM:



         *
        Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth Circuit, sitting
by designation.
                     Case: 15-15145       Date Filed: 09/19/2016       Page: 2 of 2


          After review and oral argument, we affirm the district court’s order dated

August 31, 2015, for the reasons outlined in that order and this Court’s prior

decision in this case dated March 23, 2015 (Case No. 14-12237). 1

          AFFIRMED.




          1
              Plaintiff-Appellee’s Rule 38 Motion for Sanctions, filed on February 10, 2016, is
denied.
                                                     2